Citation Nr: 0117352	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  01-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,867.47, to include 
the question of whether the overpayment was properly created. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1964.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Committee on 
Waivers and Compromises (hereinafter Committee) at the 
Atlanta, Georgia, Regional Office (hereinafter RO).  
 

FINDINGS OF FACT

1.  The veteran has been in receipt of a 100 percent rating 
due to service-connected schizophrenia since December 1994.

2.  Prior to action by the RO which resulted in the 
overpayment in question, the veteran's disability 
compensation benefits included dependency allowances for his 
wife and two children, [redacted] and [redacted]. 

3.  The veteran's daughter [redacted] was awarded Chapter 35 
educational assistance based upon her school attendance 
effective from August 28, 1999; no action was taken by VA at 
that time to reduce the dependency allowance paid to the 
veteran based upon [redacted]. 

4.  In May 2000, VA informed the veteran that he was 
receiving a dependency allowance for [redacted] while she was 
also receiving educational assistance pursuant to Chapter 35; 
because the payment of both a dependency allowance and said 
educational assistance benefits based upon the same period of 
school attendance is prohibited, the dependency allowance 
paid to the veteran was reduced retroactively effective from 
September 28, 1999, and an overpayment in the amount of 
$1,867.47 was created as a result.

5.  The overpayment at issue was due solely to fault by VA 
for unduly delaying to adjust the veteran's monthly rate of 
disability compensation.


CONCLUSION OF LAW

The overpayment of disability compensation benefits in the 
amount of $1,867.47 was solely the result of administrative 
error, and, therefore, was improperly created. 38 U.S.C.A. §§ 
3562, 5107, 5112(b)(10) (West 1991); 38 C.F.R. §§ 3.500(b), 
3.667(f), 3.707, 21.3023 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), a remand is needed 
to afford the RO the initial opportunity to apply the new 
law.  Given the outcome below granting the veteran's appeal, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  Thus, the additional delay in the adjudication 
of this case which would result from a remand solely to allow 
the RO to apply the VCAA would not be justified. 

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification. 38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).

However, a finding of fraud, misrepresentation, or bad faith 
is a legal bar to the issue of waiver of recovery of the 
debt.  See 38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  The Committee in the present case has 
denied the veteran's claim based on a finding of "bad 
faith."  However, for the reasons explained below, the Board 
does not reach the question of whether waiver of recovery of 
an overpayment is warranted in this case.

As a review of the record has lead the Board to conclude that 
the validity of the indebtedness is at issue, this matter 
must be addressed before the Board may proceed to the 
question of his entitlement to waiver of recovery of the 
overpayment of disability compensation benefits.  See Schaper 
v. Derwinski, 1 Vet. App. 430, 434 (1991).  Although the RO 
has not formally considered whether the indebtedness in 
question was properly created, there is no prejudice to the 
veteran in light of the following Board decision.  See 
Bernard, 4 Vet. App. at 384. 

Review of the record reveals that a 100 percent rating due to 
service-connected schizophrenia has been in effect since 
December 1994.  The resultant award to the veteran has 
included dependency allowances for his wife and two children, 
[redacted] and [redacted].  The overpayment at issue resulted from the 
veteran's continuing receipt of a dependency allowance for 
[redacted] after she began receiving educational assistance 
pursuant to 38 U.S.C.A. Chapter 35.  The payment of both a 
dependency allowance as part of a veteran's disability 
compensation benefits and educational assistance under 38 
U.S.C.A. Chapter 35 constitutes a duplication of benefits 
that is strictly prohibited after the child has elected to 
receive the latter benefit.  See 38 U.S.C.A. § 3562 (West 
1991); 38 C.F.R. §§  3.667(f), 3.707, 21.3023 (2000).

Reviewing the facts with more specificity, an application for 
educational assistance for [redacted] under the provisions of 38 
U.S.C.A. Chapter 35, the precise date of which is not a 
matter of record, was filed.  VA apparently awarded [redacted]'s 
educational assistance without taking the appropriate action 
to terminate the dependency allowance that the veteran had 
been receiving based upon her status as a child of the 
veteran (based upon her school attendance).  However, VA 
discovered its error, and a May 2000 letter from the RO 
informed the veteran he was receiving a dependency allowance 
for [redacted] while that child was also receiving educational 
assistance pursuant to Chapter 35, effective from August 28, 
1999.  This letter also informed the veteran that it was 
proposed to reduce the veteran's VA compensation payment as a 
result of the proscribed duplication of benefits.  The 
veteran was informed that his proposal was implemented by 
letter dated in August 2000, and the reduction was made 
effective retroactively from September 28, 1999.  
This action resulted in the overpayment in question of 
$1,867.47.  

Review of the record leads to the question of whether the 
overpayment at issue resulted from administrative error.  See 
38 U.S.C.A. § 5112(b)(10).  Such error is one which does not 
involve either an act of commission or omission by the 
beneficiary, and which results in an erroneous award of 
monetary benefits.  38 C.F.R. § 3.500(b).  In the instant 
case, the record indicates the submission of VA Forms 21-674 
in the spring of 1999, the purpose for which it may 
reasonably be assumed was to ensure the continuance of a 
dependency allowance based upon  [redacted]'s school attendance.  
This was a benefit which, at the time, the veteran was 
entitled to receive.  Although not documented in the record, 
[redacted] apparently later applied for educational assistance 
based upon school attendance. 

The RO has stressed that the veteran was "notified" of the 
fact that concurrent Chapter 35 and dependency benefits on 
behalf of [redacted] could not be paid because the letters that 
accompanied his benefits awards told him that it was his 
responsibility to inform VA of a "change in status" of his 
dependents.  It is also conceded that the VA Form 22-5490 
used to apply for Chapter 35 benefits includes language that 
alerts the applicant that an election of Chapter 35 benefits 
is final and cannot be changed, and that further payments of 
compensation based upon school attendance after the child 
reaches age 18 is prohibited.  Whether this represents 
sufficient notice to the veteran as to the bar to concurrent 
benefits, especially given the probable "confusion" 
resulting from the veteran's schizophrenia as referenced by 
the veteran's representative, is open to question.  What is 
clear, however, is that because the RO did not timely 
implement the applicable regulations in this case, the 
overpayment of disability compensation benefits in the amount 
of $1,867.47 resulted.

The veteran had submitted all of the paperwork requested of 
him; because he is not an expert regarding VA laws and 
regulations, it was reasonable for him to assume that the 
information given him by VA was accurate, and that his award 
of benefits was proper.  Given that it is reasonable to 
conclude that neither an act of commission or omission by the 
veteran was involved in the debt's creation, the Board 
concludes the overpayment was improperly created.  See 38 
U.S.C.A. § 5112(b)(10).  This is so because the overpayment 
at issue resulted solely from undue delay by the RO in 
adjusting the veteran's disability compensation benefits to 
remove [redacted] as a dependent despite having awarded her 
educational assistance pursuant to 38 U.S.C.A. Chapter 35.

In view of the foregoing, the question of the veteran's 
entitlement to waiver of recovery of the overpayment of 
disability compensation benefits in the amount of 1,867.47 is 
rendered moot as the overpayment was not properly created. 


ORDER

An overpayment of disability compensation benefits in the 
amount of $1,867.47 was improperly created.  The appeal is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

